Exhibit 10.3


Grant No.
ENDO INTERNATIONAL PLC
STOCK AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED 2015 STOCK INCENTIVE PLAN
This Stock Award Agreement (this “Award Agreement”), is made and entered into as
of the date of grant set forth below (the “Date of Grant”) by and between Endo
International plc, an Irish public limited company (the “Company”), and the
participant named below (the “Participant”). Capitalized terms not defined
herein shall have the meanings ascribed to them in the Company’s Amended and
Restated 2015 Stock Incentive Plan (the “Plan”). Where the context permits,
references to the Company shall include any successor to the Company.
Name of Participant:
 
Number of Stock Awards:
 
Date of Grant:
 
Vesting Dates:
Stock Awards vest ratably over the first, second, third [and fourth]
anniversaries of the Date of Grant

1.Grant of Stock Awards. The Company hereby grants to the Participant the total
number of restricted stock units set forth above (the “Stock Awards”), subject
to all of the terms and conditions of this Award Agreement and the Plan.
2.    Form of Payment and Vesting. The Stock Award granted hereunder shall vest
on the vesting dates set forth above, provided that the Participant is employed
by the Company or one of its Subsidiaries on the applicable vesting date (except
as set forth in Paragraph 4 of this Agreement). The Participant shall be
entitled to receive one share of Company Stock in respect of each vested Stock
Award as soon as practicable following the applicable vesting date, but no later
than the later to occur of (a) the end of the calendar year in which the
applicable vesting date occurs and (b) the fifteenth day of the third calendar
month following the applicable vesting date.
3.    Restrictions. The Stock Awards granted hereunder may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and shall be subject to a risk of forfeiture until any requirements
or restrictions contained in this Award Agreement or in the Plan have been
otherwise satisfied, terminated or expressly waived by the Company in writing.
4.    Termination of Service; Disability.


1

--------------------------------------------------------------------------------




(a)
Termination of Service for Cause. Upon the Participant’s termination of service
with the Company and its Subsidiaries for Cause all of the Participant’s
unvested Stock Awards shall be forfeited as of such date.

(b)
Termination of Service on Account of Death. Upon termination of the
Participant’s service with the Company and its Subsidiaries on account of death,
all of the Participant’s unvested Stock Awards shall immediately vest.

(c)
Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company,
all of the Participant’s unvested Stock Awards as of the date of termination
shall continue to vest in accordance with the original vesting schedule set
forth in Paragraph 2 of this Award Agreement.

(d)
Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, all of the Participant’s
unvested Stock Awards as of the date of such Disability shall continue to vest
in accordance with the original vesting schedule set forth in Paragraph 2 of
this Award Agreement regardless of any subsequent termination of service.

(e)
Termination of Service by the Company without Cause or by the Participant for
Good Reason. Upon termination of the Participant’s service with the Company and
its Subsidiaries by the Company or its Subsidiaries without Cause or by the
Participant for “good reason” or any like term (provided that such a termination
is afforded protection under an employment agreement with the Company or a
Subsidiary to which the Participant is a party), as modified below, Stock Awards
that are unvested as of date of termination shall be forfeited. For any
Participant who is a party to an employment agreement with the Company or a
Subsidiary, “good reason” shall also include the Participant’s termination of
his or her employment within ninety (90) days following the expiration of the
employment term of the Participant’s employment agreement under circumstances
that would have constituted good reason had such termination occurred during the
employment term.

(f)
Termination of Service for any Other Reason. Unless otherwise provided in an
individual agreement with the Participant, if the Participant has a termination
of service for any reason other than the reasons enumerated in Subparagraphs (a)
through (e) above, Stock Awards that are unvested as of date of termination of
services shall be forfeited.

5.    Change in Control. In the event of a Change in Control:


2

--------------------------------------------------------------------------------




(a)
if the Stock Awards are assumed or substituted (within the meaning of the Plan)
in connection with such Change in Control, and the Participant incurs a
termination of service with the Company and its Subsidiaries by the Company or
its Subsidiary without Cause or by the Participant for “good reason” or any like
term (provided that such a termination is afforded protection under an
employment agreement with the Company or a Subsidiary to which the Participant
is a party), as modified by Section 4(e), during the 24-month period following
such Change in Control, then the Stock Awards shall vest on the date of such
termination of services.

(b)
if the Stock Awards are not assumed or substituted in connection with such
Change in Control, then the Stock Awards shall immediately vest upon the
occurrence of the Change in Control.

6.    Change in Control Definition. Notwithstanding anything to the contrary in
the Plan, for purposes of this Award Agreement, “Change in Control” means and
shall be deemed to have occurred upon the first of the following events to
occur:
(a)
Any “Person” (as defined below) is or becomes the “beneficial owner”
(“Beneficial Owner”) within the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its “Affiliates” (as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act)) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause (A)
of Subparagraph (c) below; or

(b)
The following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s shareholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or



3

--------------------------------------------------------------------------------




(c)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in (i) the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (ii) the
individuals who comprise the Board of Directors immediately prior thereto
constituting immediately thereafter at least a majority of the board of
directors of the Company, the entity surviving such merger or consolidation or,
if the Company or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

(d)
The shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s shareholders unless the Board of Directors expressly determines in
writing that such approval is required solely by reason of any relationship
between the Company and any other Person or an Affiliate of the Company and any
other Person), other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity (A) at least 60% of the
combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale or disposition and (B)
the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board of Directors
immediately prior thereto.



4

--------------------------------------------------------------------------------




For purposes hereof, “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 15(d) thereof,
except that such term shall not include (i) the Company or any of its
Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
Notwithstanding the foregoing, (i) a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of
Company Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions and (ii) to the extent
required to avoid the imposition of taxes or penalties under Section 409A of the
Code with respect to any Award that constitutes a deferral of compensation
subject to Section 409A of the Code, no such Award shall become payable as a
result of the occurrence of a Change in Control unless such Change in Control
also constitutes a change in the ownership or effective control of the Company
or a change in ownership of a substantial portion of the assets of the Company
under Section 409A of the Code.
For the avoidance of doubt, any one or more of the events described in
subparagraphs (a) through (d) may be effected pursuant to (A) a takeover under
Irish takeover rules; (B) a compromise or arrangement under Chapter 1 of Part 9
of the Companies Act 2014 of the Republic of Ireland or (C) Chapter 2 of Part 9
of the Companies Act 2014 of the Republic of Ireland.
7.    No Shareholder Rights Prior to Vesting. The Participant shall not have any
rights of a shareholder (including the right to distributions or dividends) with
respect to the Stock Award until shares of Company Stock are issued pursuant to
the terms of this Award Agreement.
8.    Stock Award (RSU) Agreement Subject to Plan. This Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern, except as expressly provided by Paragraph 6 of this Award Agreement.
9.    No Rights to Continuation of Service. Nothing in the Plan or this Award
Agreement shall confer upon the Participant any right to continue in the employ
of the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company or its


5

--------------------------------------------------------------------------------




shareholders (or of a Subsidiary or its shareholders, as the case may be) to
terminate the Participant’s service any time for any reason whatsoever, with or
without Cause.
10.    Tax Withholding. The Company shall be entitled to require a cash payment
by or on behalf of the Participant and/or to deduct from any Stock Awards
granted hereunder of compensation payable to the Participant any sums required
by federal, state or local tax law to be withheld or to satisfy any applicable
payroll deductions with respect to the vesting of, lapse of restrictions on, or
payment of any Stock Award, up to the maximum statutory tax rates. A Participant
who is an officer or director subject to the provisions of Section 16 of the
Exchange Act as of the date of the withholding requirement may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Company Stock in accordance with Section 12(b) of the Plan.
11.    Section 409A Compliance. The Stock Award is intended to comply with Code
Section 409A to the extent subject thereto and shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance that may be issued after the Date of Grant.
Notwithstanding any provision in the Plan or Award Agreement to the contrary, no
payment or distribution under this Award Agreement that constitutes an item of
deferred compensation under Code Section 409A and becomes payable by reason of
the Participant’s termination of service with the Company and its Subsidiaries
will be made to the Participant until the Participant’s termination of service
constitutes a “separation from service” (as defined in Code Section 409A). For
purposes of this Award Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Code Section 409A. If a participant is a “specified employee” (as defined in
Code Section 409A), then to the extent necessary to avoid the imposition of
taxes under Code Section 409A, such Participant shall not be entitled to any
payments upon a termination of his or her service until the earlier of: (i) the
expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” and (ii) the date of such Participant’s
death. Upon the expiration of the applicable waiting period set forth in the
preceding sentence, all payments and benefits deferred pursuant to this
Paragraph 11 (whether they would have otherwise been payable in a single lump
sum or in installments in the absence of such deferral) shall be paid to such
Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Award Agreement will be paid in accordance with the
normal payment dates specified for them herein.
12.    Governing Law. This Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


6

--------------------------------------------------------------------------------




13.    Binding on Successors. The terms of this Award Agreement shall be binding
upon the Participant and upon the Participant’s heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest, and upon the Company and its successors and assignees, subject to
the terms of the Plan.
14.    No Assignment. Notwithstanding anything to the contrary in this Award
Agreement, neither this Award Agreement nor any rights granted herein shall be
assignable by the Participant.
15.    Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Award Agreement, including but not limited to all acts
and documents related to compliance with federal and/or state securities and/or
tax laws and applicable Irish law.
16.    Entire Stock Award (RSU) Agreement. This Award Agreement and the Plan
contain the entire agreement and understanding among the parties as to the
subject matter hereof.
17.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Paragraph.
18.    Counterparts. This Award Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
19.    Notices. All notices and other communications under this Award Agreement
shall be in writing and shall be given by first class mail, certified or
registered with return receipt requested, and shall be deemed to have been duly
given three days after mailing to the respective parties named below:
If to Company:
Endo International plc
c/o Endo Health Solutions Inc.
1400 Atwater Drive
Malvern, PA 19355
Attention: Treasurer
If to the Participant:
At the address on file with the Company.


7

--------------------------------------------------------------------------------




Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.
20.    Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.
21.    Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Award Agreement. The Participant has read and understands the
terms and provisions thereof, and accepts the Stock Awards subject to all the
terms and conditions of the Plan and this Award Agreement.
22.    No Compensation for Loss of Rights. The Participant hereby acknowledges
that under no circumstances will s/he, on ceasing to be an employee or director
of the Company and its Subsidiaries, be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under the Plan that
s/he might otherwise have enjoyed whether such compensation is claimed by way of
damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise howsoever.
23.    Severability. All the terms and provisions of this Award Agreement are
distinct and severable, and if any term or provision is held unenforceable,
illegal or void in whole or in part by any court, regulatory authority or other
competent authority it shall to that extent be deemed not to form part of this
Award Agreement, and the enforceability, legality and validity of the remainder
of this Award Agreement will not be affected; if any invalid, unenforceable or
illegal provision would be valid, enforceable or legal if some part of it were
deleted, the provision shall apply with whatever modification is necessary to
make it valid, enforceable and legal.
24.    Data Protection. The Participant hereby acknowledges and consents to the
Company and any Subsidiary sharing and exchanging his/her information held in
order to administer and operate the Plan (including personal details, data
relating to participation, salary, taxation and employment and sensitive
personal data, e.g. data relating to physical or mental health, criminal
conviction or the alleged commission of offences) (the “Information”) and
providing the Company and/or the Subsidiary’s agents and/or third parties with
the Information for the administration and operation of the Plan and the
Participant further accepts that this may involve the Information being sent to
a country outside the country in which the Participant provides services
including to a country which may not have the same level of data protection laws
as his/her home country. The Participant acknowledges that s/he has the right to
request a list of the names and addresses of any potential recipients of the
Information and to review and correct the Information by contacting his/her
local human resources representative. The Participant acknowledges that the
collection, processing and transfer of the Information is


8

--------------------------------------------------------------------------------




important to Plan administration and that failure to consent to same may
prohibit participation in the Plan.
25.    Additional Matters. This Award Agreement is intended to comply with the
applicable laws of any country or jurisdiction where the Stock Awards are
granted under the Plan, and all provisions hereof shall be construed in a manner
to so comply. The following provisions apply to Participants providing services
in the country noted:
Canada:
Section 4 above shall be amended to add the following language at the end
thereof as a new subsection (g):
(g)    The Participant’s date of termination of service shall be the
Participant’s last day of active service with the Company and its Subsidiaries
and shall not include any period of statutory, contractual or common law
reasonable notice or any period of deemed employment or salary continuance.
Section 10 above shall be deleted in its entirety and replaced with the
following language:
10.    Tax Withholding. The Company shall be entitled to receive either a cash
payment by or on behalf of the Participant or a sufficient amount of the
proceeds from the sale of Company Stock to be acquired pursuant to this Award
Agreement by the Participant’s delivery to the Company of an assignment of such
proceeds and an authorization to the broker or selling agent to pay that amount
to the Company and to effect such sale at the time of exercise or other delivery
of shares of Company Stock for any sums required by federal, state or local tax
law to be withheld or to satisfy any applicable payroll deductions with respect
to the vesting of, lapse of restrictions on, or payment of any Stock Award.
India:
As used herein, “Participant” shall have the meaning set forth in the Plan,
except the term shall not include consultants of any Subsidiary in India.
Section 4(b) shall deleted in its entirety and replaced with the following
language:
Termination of Service on Account of Death. Upon termination of the
Participant’s service on account of death, all of the Participant’s unvested
Stock Awards shall immediately vest in his legal heirs or nominees.
Section 4(c) shall be deleted in its entirety and replaced with the following
language:


9

--------------------------------------------------------------------------------




Termination of Service on Account of Voluntary Retirement with Consent of
Company. If the Participant voluntarily Retires with the consent of the Company,
all of the Participant’s unvested Stock Awards shall vest on the date of
termination of service.
Section 4(d) shall be deleted in its entirety and replaced with the following
language:
Disability. If the Participant incurs a Disability that also constitutes a
“disability” within the meaning of Section 409A, all of the Participant’s
unvested Stock Awards as of the date of such Disability shall continue to vest
in accordance with the original vesting schedule set forth in Paragraph 2 of
this Award Agreement regardless of any subsequent termination of service,
provided such Disability does not result in termination of service. In the event
of termination of service, the unvested Stock Award shall vest in him on the
date of termination.
Section 10 shall be deleted in its entirety and replaced with the following
language:
Tax Withholding. The Subsidiary under whose payroll the Participant is
registered shall have the right to deduct or withhold from the Stock Award or
payroll of the Participant an amount sufficient to satisfy income taxes required
by law to be withheld with respect to the vesting of, lapse of restrictions on,
or payment of any Stock Award or to satisfy any applicable payroll deductions.
The obligations of the Company under this Award Agreement will be conditioned on
such arrangement and the Company or such Subsidiary will, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant. A Participant who is an officer or
director subject to the provisions of Section 16 of the Exchange Act as of the
date of the withholding requirement may satisfy the foregoing requirement by
electing to have the Subsidiary under whose payroll the Participant is
registered withhold from delivery shares of Company Stock in accordance with
Section 12(b) of the Plan.
Section 13 shall be amended to delete the term “transferees”.
Section 14 shall be deleted in its entirety and replaced with the following
language:
No Assignment. Notwithstanding anything to the contrary in this Award Agreement,
but subject to the assignment of the Stock Award upon death of the Participant,
neither this Award Agreement nor any rights granted herein shall be assignable
by the Participant.
Section 15 shall be deleted in its entirety and replaced with the following
language:
Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of


10

--------------------------------------------------------------------------------




this Award Agreement, including but not limited to all acts and documents
related to compliance with federal and/or state securities and/or tax laws and
applicable Indian law. The rights and interests of the Participant under the
Award Agreement shall be subject to compliance under the Foreign Exchange
Management Act, 1999 and the related rules thereto.
Ireland:
Section 4(c) above shall be deleted and be of no force and effect.
Section 13 above shall be amended to delete the words “transferees, assignees”
therefrom.
Section 14 above shall be deleted in its entirety and replaced with the
following language:
No Assignment or Transfer. Notwithstanding anything to the contrary in this
Award Agreement, neither this Award Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Award Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Luxembourg:
Section 4(c) above shall be deleted in its entirety and replaced with the
following language:
Termination of Service on Account of Retirement. If the Participant voluntarily
retires according to Luxembourg employment law, all of the Participant’s then
unvested Stock Awards shall vest on the Participant’s termination date.
Section 4(d) above shall be amended to (i) delete the phrase “that also
constitutes a ‘disability’ within the meaning of Section 409A of the Code”
therefrom and (ii) add the following language at the end thereof:
As used herein, “Disability” shall mean either (i) the Participant’s inability
to, solely because of injury or physical or mental illness, perform the material
duties of his or her regular occupation in a situation where the Participant
receives paid sickness, incapacity or invalidity benefits from any of the
Luxembourg competent authorities for a period that lasts or can reasonably be
expected to last for a continuous period of 6 months, or (ii) the Participant’s
reclassement by the competent commission following an irrevocable decision from
said commission.
Section 4 above shall be amended to add the following language at the end
thereof as a new sub-section (g):
It is understood that the Participant’s termination of service for any reason
shall take place in accordance with applicable Luxembourg employment law rules.


11

--------------------------------------------------------------------------------




Section 10 above shall be amended to add the following language at the end
thereof:
For Participants subject to Luxembourg employment law, the Company shall comply
with Circular L.I.R. n°104/2 dated 29 November 2017 and issued by the Luxembourg
Tax Administration to the extent subject thereto and shall be interpreted in
accordance with its provisions and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Date of Grant.
Section 13 above shall be amended to delete the word “transferees” therefrom.
Section 14 above shall be deleted in its entirety and replaced with the
following language:
No Assignment or Transfer. Notwithstanding anything to the contrary in this
Award Agreement, neither this Award Agreement nor any rights granted herein
shall be assignable by the Participant. Neither this Award Agreement nor any
rights granted herein shall be transferable by the Participant in any
circumstances, except on the death of the Participant.
Section 24 above shall be amended to add the following language at the end
thereof:
, it being understood that for the purposes hereunder any Information on the
Participant shall be processed in accordance with the Regulation (EU) 2016/679
of the European Parliament and of the Council of 27 April 2016 on the protection
of natural persons with regard to the processing of personal data and on the
free movement of such data, as well as any applicable local laws.
United Kingdom:
As used herein, “Cause” shall have the meaning set forth in the Plan and, with
respect to any Participant who is a party to an employment agreement with the
Company, the definition of “Cause” shall include any circumstances in which the
Company may terminate the Participant’s employment agreement without notice in
accordance with its terms.
As used herein, “Disability” shall mean the Participant’s inability to, solely
because of injury or physical or mental illness: (i) perform the material duties
of his or her regular occupation and (ii) earn 80% or more of his or her base
salary or wages in respect of his or her regular occupation, for a period that
lasts or can reasonably be expected to last for a continuous period of 12
months.
Section 4(c) above shall be deleted and be of no force and effect.
Section 10 above shall be deleted in its entirety and replaced with the
following:


12

--------------------------------------------------------------------------------




Tax Liabilities. The Participant irrevocably agrees (A) to pay, or enter into
arrangements to the satisfaction of the Company to pay, to the Company, the
Participant’s employer or former employer (as appropriate) the amount of any Tax
Liability, (B) that the Company, the Participant’s employer or former employer
(as appropriate) may, if it so elects by written notice to the Participant,
recover the whole or any part of any Employer NICs from the Participant, (C)
that the Participant shall, promptly upon being requested to do so by the
Company, the Participant’s employer or former employer (as appropriate), elect
(using a form approved by HM Revenue & Customs) that the whole or any part of
the liability for Employer NICs shall be transferred to the Participant; (D) to
enter into a joint election, under section 431(1) or 431(2) of the Income Tax
(Earnings & Pensions) Act 2003 (“ITEPA”), in respect of the Company Stock
delivered pursuant to a Stock Award, if required to do so by the Company, the
Participant’s employer or former employer, before, on or within 14 days after
any date of delivery of such Company Stock. For the purposes of this section the
following capitalized terms shall have the meanings set out below:
“Employer NICs”: any secondary class 1 (employer) national insurance
contributions that the Company or any employer (or former employer) of the
Participant is liable to pay as a result of any Taxable Event (or which that
person would be liable to pay in the absence of an election of the type referred
to in (C) above) and that may be lawfully recovered from the Participant.
“Taxable Event”: any event or circumstance that gives rise to a liability for
the Participant to pay income tax and national insurance contributions or either
of them in respect of: (a) the Stock Award, including its assignment or
surrender for consideration, or the receipt of any benefit in connection with
it; (b) any shares (or other securities or assets): (i) earmarked or held to
satisfy the Stock Award; (ii) acquired pursuant to the Stock Award; or (iv)
acquired in consideration of the assignment or surrender of the Stock Award; (c)
any securities (or other assets) acquired or earmarked as a result of holding
shares (or other securities or assets) mentioned in (b); or (d) any amount due
in respect of assets within (a) to (c) above and not made good by the
Participant within the time limit specified in section 222 ITEPA.
“Tax Liability”: the total of (a) any income tax and primary class 1 (employee)
national insurance contributions that any employer (or former employer) of the
Participant is liable to account for (or reasonably believes it is liable to
account for) as a result of any Taxable Event; and (b) any Employer NICs that
any employer (or former employer) of the Participant is liable to pay (or
reasonably believes it is liable to pay) as a result of any Taxable Event and
that can be recovered lawfully from the Participant.
Section 22 shall be replaced by the following provision:


13

--------------------------------------------------------------------------------




Nothing contained in the Plan or this Stock Award shall form part of the
Participant’s contract of employment. The Participant hereby acknowledges that
under no circumstances will s/he, on ceasing to be an employee or director of or
otherwise engaged by the Company or any of its Subsidiaries for any reason
(including as a result of a repudiatory breach of contract by the Company or any
of its Subsidiaries), be entitled to any compensation for any loss of any right
or benefit or prospective right or benefit under the Plan that s/he might
otherwise have enjoyed whether such compensation is claimed by way of damages
for wrongful dismissal or other breach of contract or by way of compensation for
loss of office or otherwise howsoever. By signing this Stock Award the
Participant shall be deemed irrevocably to have waived any such entitlement.


14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth above.


ENDO INTERNATIONAL PLC
 
 
By:
 
Name:
Paul V. Campanelli
Title:
President & Chief Executive Officer
 
 
PARTICIPANT
 
 
Signature:
 
Print Name:
 







15